Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Sonia Marie Rivera
(O.1. File No.: 9-09-40520-9),
Petitioner
v.
The Inspector General.
Docket No. C-11-747
Decision No. CR2486

Date: January 9, 2012

DECISION

Petitioner, Sonia Marie Rivera, asks review of the Inspector General’s (I.G.’s)
determination to exclude her for five years from participation in the Medicare, Medicaid,
and all federal health care programs under section 1128(a)(1) of the Social Security Act
(Act). For the reasons discussed below, I find that the I.G. is authorized to exclude
Petitioner and that the statute mandates a minimum five-year exclusion.

Discussion

The sole issue before me is whether the I.G. has a basis for excluding Petitioner from
program participation. Because an exclusion under section 1128(a)(1) of the Act must be
for a minimum period of five years, the reasonableness of the length of the exclusion is
not an issue. Act § 1128(c)(3)(B); 42 C.F.R. § 1001.2007(a)(2).
The parties have submitted written arguments,' and the I.G. filed a reply. With his brief,
the I.G. submitted three exhibits (I.G. Exs. 1-3). Petitioner submitted fifteen exhibits (P.
Exs. 1-15). In the absence of any objections, I admit into evidence I.G. Exs. 1-3 and P.
Exs. 1-15.

The parties agree that this case can be resolved without an in-person hearing. I.G. Br. at
5; P. Submission 2 at 3.

Petitioner must be excluded for five years because she was
convicted of a criminal offense related to the delivery of an
item or service under the Medicare or a state health
program, within the meaning of section 1128(a)(1) of the
Social Security Act.”

Under certain circumstances, the California Medicaid program (Medi-Cal) pays for
personal care services for elderly and disabled persons. Petitioner was enrolled in that
program as care-provider for her father. From 2006 through 2009, she billed the program
for hours that she could not have worked because she was incarcerated. I.G. Ex. 3. Ina
criminal complaint dated July 15, 2009, the State of California charged her with grand
theft and presenting false claims to the State of California. I1.G. Ex. 2. On October 16,
2009, Petitioner pled guilty in a California State Court to the felony count of grand theft,
and the court accepted the plea. She was sentenced to 16 months in jail and ordered to
pay $2,276.97 in restitution to the State of California. I.G. Ex. 1.

' The LG. filed a brief (I1.G. Br.). Petitioner’s written arguments are contained in the
following submissions: 1) an untitled document dated November 27, 2011 that begins
“The facts that support Petitioner’s exhibits are as follows;” 2) a document titled
“Petitioner’s Informal Exhibit List,” which includes Petitioner’s responses to some of the
questions posed by the short form brief I instructed her to file (September 21, 2011 Order
and schedule for Filing Briefs and Documentary Evidence); 3) a document titled
“Attachment List” followed by Attachment A, with a “notice of entry of appearance,”
Attachment B, with another “notice of entry of appearance,” and Attachment C; 4) a two-
page document titled “Statement of Issues;” and 5) a one-page document titled “Motion
to Quash Exclusion.” I note that the “appearances” are not statements from potential
representatives but are short witness-like statements from individuals who make
additional statements in the attachments. We have marked the submissions, using the
numbers designated above, and I refer to them as P. Submissions 1-5.

? I make this one finding of fact/conclusion of law.
In a letter dated June 30, 2010, the I.G. advised Petitioner that, because she had been
convicted of a criminal offense related to the delivery of an item or service under the
Medicare or a state health care program, the I.G. was excluding her from participation in
Medicare, Medicaid, and all federal health care programs for a period of five years.

Section 1128(a)(1) of the Act requires that the Secretary of Health and Human Services
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program.’ 42 C.F.R. § 1001.101.

An offense is related to the delivery of an item or service under Medicare or a state health
care program if there is “a nexus or common-sense connection” between the conduct
giving rise to the offense and the delivery of the item or service. Lyle Kai, R.Ph., DAB
No. 1979 (2005); Berton Siegel, D.O., DAB No. 1467 (1994). Here, the court documents
establish the necessary connection between Petitioner’s crime and a state healthcare
program. As the criminal complaint makes clear, the grand theft charge, to which she
pled guilty, was related to her presenting fraudulent claims to the Medi-Cal program.

LG. Ex. 2.

Petitioner was therefore convicted of a crime related to the delivery of an item under the
Medicaid program, and is subject to a minimum five-year exclusion. Act §
1128(c)(3)(B); 42 C.F.R. § 1001.2007(a)(2).

Petitioner answers yes when asked if she was convicted of a criminal offense. But then
she says that she does not “agree” that she was convicted of a criminal offense. She
explains that she pled no contest to the charges that were filed. P. Submission 2 at 1.
The regulations provide that a no contest plea, accepted by the court, is a conviction. 42
C.F.R. § 1001.2.

Petitioner complains that no one assisted her with her defense. P. Submission 1; P.
Submission 4. She admits submitting the time sheets to the State of California but cites
“discrepancies” in state program’s reimbursement to her and says that, when unable to
care for her father, she hired and paid a third party to provide the service. She claims that
the state knew about the situation. P. Submission 3 at 2, 4; P. Submission 4; P.
Submission 5. Based on these assertions, she denies committing any unlawful act. P.
Submission 5.

The regulations explicitly preclude such a collateral attack on a conviction.

* The term “state health care program” included a state’s Medicaid program. Section
1128(h)(1) of the Act; 42 C.F.R. § 1320a-7(h)(1).
When the exclusion is based on the existence of a criminal conviction . . .
where the facts were adjudicated and a final decision was made, the basis
for the underlying conviction .. . is not reviewable and the individual or
entity may not collaterally attack it, either on substantive or procedural
grounds, in this appeal.

42 C.F.R. § 1001.2007(d); Joann Fletcher Cash, DAB No. 1725 (2000); Chander
Kachoria, R.Ph., DAB No. 1380, at 8 (1993) (“There is no reason to ‘unnecessarily
encumber the exclusion process’ with efforts to reexamine the fairness of state
convictions.”); Young Moon, M.D., DAB CR1572 (2007).

Conclusion

The L.G. therefore properly excluded Petitioner from participation in Medicare, Medicaid
and the statute mandates a five-year minimum period of exclusion.

/s/

Carolyn Cozad Hughes
Administrative Law Judge
